In an action to recover damages for wrongful death and conscious pain and suffering, defendant Darmania appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated December 23, 1974, as, upon his cross motion to dismiss the complaint, did not dismiss the cause of action for wrongful death for failure to state a cause of action. Order affirmed insofar as appealed from, without costs. As a pleading, liberally construed, the cause of action for wrongful death sufficiently alleges the necessary prerequisite for the existence of personal representatives of the *888decedent required by EPTL 5-4.1. Rabin, Acting P. J., Hopkins, Martuscello, Brennan and Shapiro, JJ., concur.